 1   Stephen D. Finestone (125675)
     Ryan A. Witthans (301432)
 2   FINESTONE HAYES LLP
     456 Montgomery Street, Floor 20
 3   San Francisco, CA 94104
     Tel. (415) 421-2624
 4   Fax (415) 398-2820
     Email: sfinestone@fhlawllp.com
 5   Email: rwitthans@fhlawllp.com

 6   Attorneys for debtor
     Bernadette Francine Cattaneo
 7

 8                         UNITED STATES BANKRUPTCY COURT

 9                         NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11

12    In re                                            Case No. 16-52233

13    Bernadette Francine Cattaneo,                    Chapter 7
14                            Debtor.                  MOTION TO AVOID JUDICIAL LIENS
15                                                     OF HELEN MCABEE AND
                                                       INVESTMENT RETRIEVERS ON 841
16                                                     CALAIS CIRCLE, HOLLISTER, CA 1

17                                                     Hearing
                                                       Date: April 18, 2019
18                                                     Time: 10:30 a.m.
                                                       Place: 280 South First Street
19                                                            Courtroom 3020
                                                              San Jose, CA 95113
20

21
              Bernadette Francine Cattaneo (the “Debtor”) submits this motion (the “Motion”) to avoid
22
     the judicial liens of Helen McAbee (“McAbee”) and Investment Retrievers (“IR”) on property
23
     commonly known as 841 Calais Circle, Hollister, CA (the “Calais Property”). The Debtor
24

25

26
              1
27            Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
     11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
28   Procedure and “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
     California. “ECF” references are to the docket in the above-captioned proceeding
     MOTION TO AVOID JUDICIAL LIENS ON 841 CALAIS CIRCLE                                             1

 Case: 16-52233        Doc# 35     Filed: 03/04/19    Entered: 03/04/19 20:05:28       Page 1 of 5
 1   requests that the Court enter an order pursuant to § 522(f) to avoid the judicial liens of McAbee

 2   and IR against the Calais Property.

 3          This Motion is supported by the concurrently filed Declaration of Bernadette Francine

 4   Cattaneo in Support of Motion to Avoid Judicial Liens of Helen McAbee and Investment

 5   Retrievers on 841 Calais Circle, Hollister, CA (the “Cattaneo Decl.”), the documents on file in

 6   the above-captioned bankruptcy case, and any evidence and arguments that may be presented at

 7   hearing.

 8     I.   FACTUAL BACKGROUNDS

 9          The Debtor commenced this by filing a voluntary Chapter 7 petition on August 3, 2016

10   (the “Petition Date”). ECF 1. She received a discharge on January 13, 2017. ECF 18. This case

11   was closed on January 17, 2017, and was reopened on December 26, 2018. 2

12          The Debtor owns the Calais Property, which is a single-family home. Cattaneo Decl. ¶ 2.

13   The Debtor claims a $10,000 exemption in the Calais Property. Id. at ¶ 3; ECF 27. No objection

14   to the Debtor’s claim of exemption has been filed and the time for such objection has passed.

15   Cattaneo Decl. at ¶ 3; see Bankruptcy Rule 4003(b)(1).

16          The Calais Property secures a claim held by Seterus in the amount of $54,900 that was

17   incurred in May 1990 and a claim by Union Bank in the amount of $67,300 that was incurred in

18   March 2003. Cattaneo Decl. at ¶ 4. Together, these secured claims total $122,200. Id.

19          Helen McAbee (“McAbee”) holds a judicial lien secured by the Calais Property in the

20   amount of $626,557. Id. at ¶ 5. The debt was incurred in or about May 2011 and an abstract of

21   judgment against the Debtor and her ex-husband Andreas Abramson was recorded in San Benito

22   County on May 27, 2011, as instrument number 2011-0004885. Id. An amended abstract of

23

24
            2
               At the time she filed her bankruptcy case, the Debtor held no interest in real property
25
     commonly known as 83 Sanguinetti Court, Copperopolis, CA, 95228 (the “Sanguinetti
26   Property”), pursuant to a decision by a family law court that awarded the entire Sanguinetti
     Property to her ex-husband, Andreas Abramson. The Debtor now asserts to the family law court
27   that she should be awarded an interest in the Sanguinetti Property. Based on that assertion, the
     Debtor moved to reopen this bankruptcy case, ECF 20, which the Court granted, ECF 21. The
28   Debtor then filed Amended Schedules A/B, C, and D that reflect her asserted ownership interest
     in the Sanguinetti Property. ECF 27.
     MOTION TO AVOID JUDICIAL LIENS ON 841 CALAIS CIRCLE                                                 2

 Case: 16-52233       Doc# 35     Filed: 03/04/19     Entered: 03/04/19 20:05:28        Page 2 of 5
 1   judgment in the same amount was recorded in San Benito County on June 27, 2013, as

 2   instrument number 2013-0006643. Id.

 3          Investment Retrievers holds a judicial lien secured by the Calais Property in the amount

 4   of $123,190.21. Id. at ¶ 6. The debt was incurred in or about May 2013 and an abstract of

 5   judgment against the Debtor was recorded in San Benito County on July 29, 2016, as instrument

 6   number 2016-0007941. Id.

 7          In the Debtor’s opinion, the Calais Property’s value as of the Petition Date was $410,000.

 8   Cattaneo Decl. ¶ 7; see also ECF 1, 27.

 9    II.   LEGAL ARGUMENT

10          Section 522(f)(1)(A) provides that a debtor may avoid the fixing of a judicial lien on an

11   interest of the debtor in property to the extent that such lien impairs an exemption of the debtor.

12   Pursuant to § 522(f)(2)(A), a lien impairs an exemption to the extent that the sum of the subject

13   lien, all other liens on the property, and the amount the debtor could claim as an exemption if

14   there were no liens against the property, together exceed the value of the debtor’s interest in the

15   property absent any liens. In the case of a property subject to more than one lien, a lien that has

16   been avoided shall not be considered in making the calculation pursuant to § 522(f)(2)(A) with

17   respect to the other liens. § 522(f)(2)(B).

18          The order of lien avoidance matters—“judicial liens are avoided in reverse order until the

19   marginal lien, i.e. the junior lien supported in part by equity, is reached.” In re Meyer, 373 B.R.

20   84, 88 (B.A.P. 9th Cir. 2007). As such, these calculations are applied to the later-recorded and

21   lower-priority IR judgment lien first, and then the earlier-recorded and higher-priority McAbee

22   judgment lien.

23          A. Complete avoidance of IR judgment lien

24          Following the formula prescribed by § 522(f), the Debtor asserts the resulting

25   calculations describing the treatment of the IR judgment lien.

26          //

27          //

28          //

     MOTION TO AVOID JUDICIAL LIENS ON 841 CALAIS CIRCLE                                                   3

 Case: 16-52233        Doc# 35      Filed: 03/04/19    Entered: 03/04/19 20:05:28         Page 3 of 5
 1                         IR judgment lien                            $123,190.21
                           Plus, the sum of all other liens             +$748,777
 2                         Plus, the exemption without liens             +$10,000
                           Subtotal                                    $881,967.21
 3
                           Less, the value of the property               -$410,000
 4                         Equals, the extent of impairment            $471,967.21
 5          Based on these calculations, the IR judgment lien impairs the Debtor’s exemption in the
 6   amount of $471,967.21. Because the extent of impairment exceeds the value of IR judgment lien,
 7   the entire IR lien may be avoided pursuant to § 522(f).
 8          B. Partial avoidance of McAbee judgment lien
 9          Following the formula prescribed by § 522(f), the Debtor asserts the resulting
10   calculations describing the treatment of the McAbee judgment lien. Because the IR lien may be
11   avoided as described above, it is not considered in the following calculations.
12                         McAbee judgment lien                           $626,577
                           Plus, the sum of all other liens              +$122,200
13                         Plus, the exemption without liens              +$10,000
                           Subtotal                                       $758,777
14
                           Less, the value of the property               -$410,000
15                         Equals, the extent of impairment               $348,777
16          Based on these calculations, the McAbee judgment lien impairs the Debtor’s exemption
17   in the amount of $348,777. The McAbee judgment lien may be avoided to the extent that it
18   impairs the exemption. Subtracting the $348,777 impairment from the $626,577 McAbee lien
19   leaves $277,800 remaining in the McAbee lien.
20   III.   CONCLUSION
21          For the reasons stated above, the Debtor respectfully requests that the Court enter an
22   order that:
23          1. Avoids the entire judgment lien of Investment Retrievers, which was recorded in San
24                 Benito County on July 29, 2016, as instrument number 2016-0007941,
25          2. Partially avoids the judgment liens of Helen McAbee that were (1) recorded in San
26                 Benito County on June 27, 2013 as instrument number 2013-0006643; and (2)
27                 recorded in San Benito County on May 27, 2011, as instrument number 2011-
28                 0004885; reducing them to the amount of $277,800.

     MOTION TO AVOID JUDICIAL LIENS ON 841 CALAIS CIRCLE                                              4

 Case: 16-52233         Doc# 35     Filed: 03/04/19    Entered: 03/04/19 20:05:28      Page 4 of 5
 1        3. Grants such further relief that the Court deems proper in this case.

 2

 3   DATED: March 4, 2019                            FINESTONE HAYES LLP

 4
                                                     /s/ Stephen D. Finestone______________
 5                                                   Stephen D. Finestone
                                                     Attorney for debtor Bernadette Francine
 6                                                   Cattaneo

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO AVOID JUDICIAL LIENS ON 841 CALAIS CIRCLE                                          5

 Case: 16-52233     Doc# 35     Filed: 03/04/19    Entered: 03/04/19 20:05:28       Page 5 of 5
